Title: James Madison to Bernard Peyton, 21 September 1830
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Sepr. 21. -30
                            
                        
                        
                        The inclosed Check for* [$]2000. will enable you by drawg the amt. from [ ] to close my acct. with the B.
                            there. If so and it be allowed for the premature payment I acquiesce in the sacrifice. I cannot take my leave of this
                            business, witht. returng you many & very sincere thanks, for your kind aids in managing it: with wch. be pleased
                            to accept my best respects & wishes
                        
                            
                                J. M
                            
                        
                    *of W. M. in favr. of [?] Davis, on Farmers Bank at Fredg.